department of the treasury internal_revenue_service washington d c date ngv uniform issue list contact person identification_number telephone number t bo2 employer_identification_number legend ws x y z dear sir or madam this letter responds to x's request dated date for rulings under sec_4945 and sec_4942 of the internal_revenue_code concerning grants to y a foreign organization statement of facts x is recognized as a charitable tax-exempt_organization under internal_revenue_code sec_501 and as a private_foundation under sec_509 x proposes to make one or more grants to y to support educational programs for poor children and other charitable projects that y conducts around the world y was created within z z is part of the ecclesiastical hierarchy that supports w a religious_organization y's mission is to express care for the needy thereby encouraging human fellowship and making manifest the charity of christ to implement this purpose y has three objectives to be an instrument for carrying out special initiatives in the field of humanitarian actions when disasters occur or in the field of integral human promotion to foster charity and encourage the faithful to give a concrete witness to evangelical charity and to encourage and coordinate the initiatives of organizations affiliated with w through the exchange of information and by promoting fraternal cooperation in favor of integral human development in addition y distributes funds for disaster-oriented relief and support of integral human promotion in developing countries structurally y has no separate legal identity apart from z the head of w appoints the president secretary under-secretary members and consultors of y the following rulings were requested rulings requested that x may reasonably conclude y as part of z is the equivalent of a church described in sec_170i that x does not need to exercise expenditure_responsibility over grants to y in order to prevent such grants from being taxable_expenditures under sec_4945 and that x can treat grants to y as qualifying distributions in the year paid statement of law sec_4945 of the code provides that a private_foundation grant to an organization other than a public charity described in sec_501 and sec_509 or will be a taxable_expenditure unless the foundation exercises expenditure_responsibility as defined in sec_4945 however regulation sec_53_4945-6 provides that in the case of a foreign organization that does not have an irs determination_letter stating that it is a tax exempt public charity a grant will not be treated as a grant to an organization that is not described in sec_501 if in the foundation's reasonable_judgment the organization satisfies the requirements of sec_501 similarly regulation sec_53_4945-5 provides that a grant to a foreign organization will not be treated as a grant to an organization other than a public charity if the foundation makes a good_faith determination that the foreign organization is described in sec_509 or internal revenue_procedure rev_proc 1992_2_cb_507 summarizes the regulations as requiring a foundation that wishes to have a grant to a foreign organization treated as a grant to a public charity must complete the following two steps the foundation_manager of the grantor must make a reasonable judgement that the grantee organization is an organization described in sec_501 other than a the grantor must make a good_faith determination based on the affidavit of the grantee or an opinion of counsel of either the grantor or the grantee that the grantee is described in sec_509 or or sec_4942 sec_4942 requires foundations to distribute an amount equal to a set percentage of their investment_assets for charitable purposes each year under sec_4942 grants to other private_foundations count as qualifying distributions for purposes of this rule only if the foundation satisfies the requirements of sec_4942 as under the expenditure_responsibility_rules regulation sec_53 a allows a foundation to treat a grant to a foreign organization as a grant to a public charity if the foundation makes a good_faith determination that the organization would satisfy the requirements of sec_509 or sec_501 provides exemption from federal_income_tax for organizations organized and operated exclusively for inter alia religious and educational_purposes sec_509 defines public_charities to include churches described in sec_170 although neither the code nor regulations define the term church as used in sec_170 the internal_revenue_service has adopted fourteen identifying features for purposes of determining whether an entity is a church these features are a distinct legal existence a recognized creed and form of worship a definite and distinct ecclesiastical government a formal code of doctrine and discipline a distinct religious history a membership not associated with any other church or denomination a complete organization of ordained ministers ministering to their congregations ordained ministers selected after completing prescribed courses of study a literature of its own established places of worship regular congregations regular religious services schools_for the religious instruction of the young and schools_for the preparation of its ministers analysis y is an administrative unit within z therefore a grant to y is a grant to z accordingly x will not have to exercise expenditure_responsibility over a grant to y if in its reasonable_judgment z is described in sec_501 and if x makes a good_faith determination based on an affidavit from z or a opinion of counsel that z is a public charity described in sec_509 or based on the information submitted x can reasonably conclude z is described in sec_501 as organized and operated exclusively for religious purposes x has demonstrated z possesses all fourteen of the identifying features the irs uses to determine whether an organization is a church for purposes of sec_509 and sec_170 thus x may in good_faith conclude z is the equivalent of a public charity therefore x need not exercise expenditure_responsibility over grants to y to prevent a taxable_expenditure under sec_4945 and may treat such grants as qualifying distributions without having to comply with the technical requirements of sec_4942 ruling sec_1 x may reasonably conclude y is part of a church described in sec_170 x does not need to exercise expenditure_responsibility over grants to y in order to prevent such grants from being taxable_expenditures under sec_4945 and x can treat grants to y as qualifying distributions in the year paid except as we have ruled above we express no opinion as to the tax consequences of the transaction under the cited provisions of the code or under any other provisions of the code this ruling is directed only to x sec_6110 of the code provides that it may not be used or cited as precedent because this letter could help resolve any future questions about the application of chapter of the code to x's activities x should keep a copy of this ruling in its permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely s terrell m berkovsky manager exempt_organizations technical group
